Exhibit 10.1

EMPLOYEE MATTERS AGREEMENT

by and among

THE BLACKSTONE GROUP L.P.

BLACKSTONE HOLDINGS I L.P.,

NEW ADVISORY GP L.L.C.,

PJT PARTNERS INC.,

PJT PARTNERS HOLDINGS LP,

PJT CAPITAL LP,

and

PJT MANAGEMENT, LLC,

Dated as of October 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

     2   

Section 1.1

    

Definitions

     2   

Section 1.2

    

References; Interpretation

     7   

Section 1.3

    

Relation to Other Documents

     7   

ARTICLE II GENERAL PRINCIPLES

     7   

Section 2.1

    

Assumption and Retention of Liabilities; Related Assets

     7   

Section 2.2

    

Treatment of Cash Compensation and Severance Arrangements

     9   

Section 2.3

    

Participation in Blackstone Benefit Arrangements

     10   

Section 2.4

    

Service Recognition

     10   

Section 2.5

    

No Acceleration of Benefits

     10   

Section 2.6

    

Amendment Authority

     11   

Section 2.7

    

No Commitment to Employment or Benefits

     11   

Section 2.8

    

Certain Employment Transfers

     11   

ARTICLE III QUALIFIED DEFINED CONTRIBUTION PLANS

     11   

Section 3.1

    

Participation of PJT Personnel in the Blackstone Savings Plan; Vesting

     11   

Section 3.2

    

PJT Savings Plan

     11   

Section 3.3

    

Transfer of Plan Assets and Liabilities

     12   

ARTICLE IV HEALTH AND WELFARE PLANS

     12   

Section 4.1

    

Health and Welfare Plan Participation

     12   

Section 4.2

    

Reimbursement Account Plans

     12   

Section 4.3

    

Certain Liabilities

     13   

Section 4.4

    

Time-Off Benefits

     13   

ARTICLE V EQUITY AND INCENTIVE COMPENSATION AWARDS

     13   

Section 5.1

    

Treatment of Blackstone Equity Awards of PJT Personnel

     13   

Section 5.2

    

True-Up of Replacement Awards

     14   

Section 5.3

    

Forfeiture of Replacement Awards

     14   

Section 5.4

    

Change of Control; Separation from Service

     15   

Section 5.5

    

New PJT Equity Plan

     15   

Section 5.6

    

Retention Awards

     15   

Section 5.7

    

Savings Clause

     15   

Section 5.8

    

SEC Registration

     15   

ARTICLE VI ADDITIONAL COMPENSATION MATTERS

     16   

Section 6.1

    

Workers’ Compensation Liabilities

     16   

Section 6.2

    

Code Section 409A

     16   

 

i



--------------------------------------------------------------------------------

Section 6.3

    

Certain Payroll and Annual Cash Incentive Matters

     16   

Section 6.4

    

Tax Benefits

     18   

ARTICLE VII INDEMNIFICATION

     18   

Section 7.1

    

Indemnification

     18   

ARTICLE VIII GENERAL AND ADMINISTRATIVE

     18   

Section 8.1

    

Sharing of Information

     18   

Section 8.2

    

Reasonable Efforts/Cooperation

     19   

Section 8.3

    

Effect on Employment

     19   

Section 8.4

    

Consent of Third Parties

     19   

Section 8.5

    

Access to Employees

     19   

Section 8.6

    

Beneficiary Designation/Release of Information/Right to Reimbursement

     20   

Section 8.7

    

Certain Compensation Arrangements

     20   

ARTICLE IX MISCELLANEOUS

     20   

Section 9.1

    

Entire Agreement

     20   

Section 9.2

    

Governing Law

     20   

Section 9.3

    

Waiver of Jury Trial

     21   

Section 9.4

    

Notices

     21   

Section 9.5

    

Amendments; Waivers and Consents

     22   

Section 9.6

    

Termination

     22   

Section 9.7

    

No Third-Party Beneficiaries

     22   

Section 9.8

    

Assignability; Binding Effect

     22   

Section 9.9

    

Construction; Interpretation

     23   

Section 9.10

    

Severability

     23   

Section 9.11

    

Counterparts

     23   

Section 9.12

    

Relationship of Parties

     23   

Section 9.13

    

Subsidiaries

     23   

Section 9.14

    

Dispute Resolution

     23   

Section 9.15

    

Payroll and Related Taxes

     24   

 

Exhibits    Exhibit A    Retained Personnel Exhibit B    PJT Personnel Exhibit C
   Form of Release

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule A    Severance Protections Schedule B-1    Retention
Awards Schedule B-2    Retention Award Recipients

 

iii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This Employee Matters Agreement (this “Agreement”) is dated as of October 1,
2015, by and among (i) The Blackstone Group L.P., a Delaware limited partnership
(“BX”), (ii) Blackstone Holdings I L.P., a Delaware limited partnership
(“Blackstone Holdings” and together with BX, collectively, the “Blackstone
Parties”), (iii) New Advisory GP L.L.C., a Delaware limited liability company
and wholly-owned subsidiary of Blackstone Holdings (“Original PJT GP”), (iv) PJT
Partners Inc., a Delaware corporation (“PJT HoldCo”), (v) PJT Partners Holdings
LP (“PJT LP”), a Delaware limited partnership wholly-owned by Blackstone
Holdings and certain of its Affiliates (as limited partners) and Original PJT GP
(as general partner), (vi) PJT Capital LP, a Delaware limited partnership
(“PJTC”), and (vii) PJT Management, LLC, a Delaware limited liability company
and the general partner of the PJTC (“PJTM”). Each of the Blackstone Group and
the PJT Group (as defined in the Separation Agreement) are sometimes referred to
herein as a “Party” and collectively, as the “Parties”.

R E C I T A L S:

WHEREAS, the Board of Directors of Blackstone Group Management L.L.C. (the
“Board”), as a general partner of BX, determined that it is appropriate,
desirable, and in the best interests of BX and the Blackstone Common Unitholders
to separate the PJT Business from Blackstone (the “Separation”) and to divest
the PJT Business in the manner contemplated by the Separation and Distribution
Agreement by and among BX, Blackstone Holdings, Original PJT GP, PJT HoldCo and
PJT LP, dated as of October 1, 2015 (the “Separation Agreement”);

WHEREAS, in order to effect the Separation, the Board has determined that it is
appropriate, desirable and in the best interests of BX and the Blackstone Common
Unitholders (as defined herein) (i) to enter into a series of transactions
whereby PJT LP, either directly or through one or more direct or indirect
Subsidiaries, will, collectively, own all of the PJT Assets and assume (or
retain) all of the PJT Liabilities and (ii) for BX to distribute to the
Blackstone Common Unitholders on a pro rata basis (without consideration being
paid by such unitholders) all of the issued and outstanding PJT Class A Shares
held by BX upon the consummation of the PJT Reorganization;

WHEREAS, pursuant to the Separation Agreement, the Parties have entered into
this Agreement for the purpose of allocating Assets, Liabilities and
responsibilities with respect to certain employee matters and employee
compensation and benefit plans and programs between and among them and to
address certain other employment-related matters.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Separation Agreement and the
following terms shall have the following meanings:

“Agreement” has the meaning set forth in the preamble.

“Benefit Arrangement” means, with respect to an entity, each compensation or
employee benefit plan, program, policy, agreement or other arrangement, whether
or not “employee benefit plans” (within the meaning of Section 3(3) of ERISA,
whether or not subject to ERISA), including any benefit plan, bonuses, program,
policy, agreement or arrangement providing cash- or equity-based compensation or
incentives, health, medical, dental, vision, disability, accident or life
insurance benefits or vacation, severance, retention, change in control,
termination, deferred compensation, individual employment or consulting,
retirement, pension or savings benefits, supplemental income, retiree benefit,
relocation or other fringe benefit (whether or not taxable), or employee loans,
that are sponsored or maintained by such entity (or to which such entity
contributes or is required to contribute or in which it participates), and
excluding workers’ compensation plans, policies, programs and arrangements.

“Blackstone Benefit Arrangement” means any Benefit Arrangement sponsored,
maintained or contributed to by any member of the Blackstone Group or any ERISA
Affiliate thereof.

“Blackstone Bonus Deferral Plan” means the Sixth Amended and Restated Blackstone
Group Bonus Deferral Plan (including, as applicable to prior year’s awards, the
prior versions of such Bonus Deferral Plan).

“Blackstone Common Unit” means an issued and outstanding common unit
representing a limited partner interest of BX.

“Blackstone Common Unitholder” means a holder of Blackstone Common Units.

“Blackstone Equity Award” means an equity award granted by BX or Blackstone
Holdings under the Blackstone Bonus Deferral Plan or the Blackstone Equity
Incentive Plan.

“Blackstone Equity Incentive Plan” means the Blackstone Group Amended and
Restated 2007 Equity Incentive Plan, as amended.

“Blackstone Holdings” has the meaning set forth in the preamble.

“Blackstone Holdings Units” means the issued and outstanding common units of
Blackstone Holdings.

“Blackstone Parties” has the meaning set forth in the preamble.

“Blackstone Post-Distribution Value” means the closing per unit price of
Blackstone Common Units on the Closing Date.

 

2



--------------------------------------------------------------------------------

“Blackstone Pre-Distribution Value” means the closing per unit price of
Blackstone Common Units on the Trading Day immediately preceding the
Distribution Date.

“Blackstone Reimbursement Account Plan” has the meaning set forth in
Section 4.2.

“Blackstone Savings Plan” means The Blackstone Group 401(k) Savings Plan.

“Blackstone VWAP” means, for any specified period, the volume weighted average
per share price of Blackstone Common Units trading on the NYSE.

“Blackstone Welfare Plans” means any employee welfare benefit plan maintained by
BX or any member of the Blackstone Group and in which PJT Personnel participate.

“Board” has the meaning set forth in the recitals.

“BX” has the meaning set forth in the preamble.

“Code” means the United States Internal Revenue Code of 1986 (or any successor
statute), as amended from time to time.

“Converted Blackstone Award” has the meaning set forth in Section 5.1(a).

“Converted Blackstone Award Post-Separation Value” means, during the True-Up
Measurement Period (or, if applicable, a designated period within such True-Up
Measurement Period), the sum of (x) the product of (i) the Blackstone VWAP
during such period and (ii) the number of shares of Blackstone Common Units or
Blackstone Holdings Units, as applicable, that were subject to a Converted
Blackstone Award immediately prior to its conversion into a Replacement Award
and (y) the product of (i) the PJT VWAP during such period and (ii) the number
of shares of PJT Class A Shares that would have been distributed in respect of
such Converted Blackstone Award if the Blackstone Common Units or Blackstone
Holdings Units underlying such Converted Blackstone Award has been issued and
outstanding as of the Effective Time.

“Employment Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended tax return, claim
for refund or declaration of estimated Employment Tax) required to be supplied
to, or filed with, a Tax authority in connection with the determination,
assessment or collection of any Employment Tax or the administration of any
laws, regulations or administrative requirements relating to any Employment Tax
(whether or not a payment is required to be made with respect to such filing).

“Employment Taxes” means any federal, state, local or foreign Taxes, charges,
fees, duties, levies, imposts, rates or other assessments or obligations imposed
on, due or asserted to be due from (i) employees or deemed employees of the
Blackstone Group or employees or deemed employees of the PJT Group or (ii) the
Blackstone Group or the PJT Group as employers or deemed employers of such
employees, including employers’ and employees’ portions of Federal

 

3



--------------------------------------------------------------------------------

Insurance Contributions Act (“FICA”) Taxes, employers’ Federal Unemployment Tax
Act (“FUTA”) taxes and state and local unemployment insurance taxes (“SUTA”),
and employers’ withholding, reporting and remitting obligations with respect to
any such Taxes or employees’ federal, state and local income taxes that are
imposed on or due from employees or deemed employees of the Blackstone Group or
the PJT Group.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

“Forfeited Replacement Award Reimbursement” has the meaning set forth in
Section 5.3.

“Former PJT Personnel” means any individual who, immediately prior to such
individual’s separation from the Blackstone Group, PJTC, or their respective
Affiliates, primarily provided services in respect of the PJT Business.

“Founder” means Mr. Paul J. Taubman.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

“IRS” means the United States Department of the Treasury Internal Revenue
Service.

“Leave of Absence” means any approved leave of absence, whether paid or unpaid,
that is protected by Law or provided for under a policy, program or agreement of
any member of the Blackstone Group including USERRA Leave, leave under the
Family and Medical Leave Act or corresponding state law or any short-term or
long-term disability policy, program, or arrangement of any member of the
Blackstone Group.

“New PJT Equity Plan” has the meaning set forth in Section 5.5.

“Non-Competition Agreement” means any agreement, and any attachments or
schedules thereto, entered into by and between an individual and BX or its
Affiliates, pursuant to which the individual has agreed, among other things, to
certain restrictions relating to non-competition, non-solicitation and/or
confidentiality, in order to protect the business of BX and its Affiliates.

“OPEB Plan” means health and welfare plans that provide post-employment welfare
benefits (i.e., any retiree medical, dental, vision and/or life benefits) and,
when immediately preceded by “Blackstone,” means any OPEB Plan maintained by any
member of the Blackstone Group and, when immediately preceded by “PJT,” means
any OPEB Plan maintained by any member of the PJT Group.

 

4



--------------------------------------------------------------------------------

“Order” means any: (i) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel or (ii) Contract with any
Governmental Authority entered into in connection with any Action.

“Original PJT GP” has the meaning set forth in the preamble.

“Park Hill Bonus Plan” means the document identified on Schedule 1.5(a) attached
hereto.

“Participating Company” means BX or any Person (other than an individual)
participating in a Blackstone Benefit Arrangement.

“Party” or “Parties” has the meaning set forth in the preamble.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority.

“PHG” shall mean PHG Holdings LLC.

“PHG GP” shall mean PHG GP Inc.

“PJTC” has the meaning set forth in the preamble.

“PJTM” has the meaning set forth in the preamble.

“PJT Benefit Arrangement” means any Benefit Arrangement sponsored, maintained or
contributed to by the PJT Business.

“PJT Business” means the BX businesses (conducted through certain of its
Subsidiaries) of (i) providing financial and strategic advisory services (which
does not include, for the avoidance of doubt, BX’s capital markets and related
capital markets services business, BX’s private wealth unit and wealth
management services business, and businesses and activities related to the funds
of BX and its Affiliates, including those that are designated by BX as “IRBD” or
“GSO”), (ii) restructuring and reorganization advisory services and (iii) fund
placement services (conducted through the Park Hill Group).

“PJT HoldCo” has the meaning set forth in the preamble.

“PJT LP” has the meaning set forth in the preamble.

“PJT LP Unit” means a unit of limited partnership interests in PJT LP.

“PJT Per Share TEV” means $39.50.

“PJT Personnel” means any individual who primarily provides services to any
member of the PJT Business as of the Effective Time (other than any Retained
Personnel), which individuals are listed on Exhibit B hereto. Such PJT Personnel
may include individuals who are employed by, or otherwise primarily providing
services to, either a member of the PJT Business or the Blackstone Group as of
immediately before the Effective Time.

 

5



--------------------------------------------------------------------------------

“PJT Personnel Retained Blackstone Equity Award” has the meaning set forth in
Section 5.1(b).

“PJT Reimbursement Account Plan” has the meaning set forth in Section 4.2.

“PJT RSUs” means restricted share units of PJT HoldCo and settled in PJT Class A
Shares or in cash, at the election of PJT HoldCo.

“PJT Savings Plan” has the meaning set forth in Section 3.2.

“PJT VWAP” means, for any specified period, the volume weighted average per
share price of PJT Class A Shares trading on the NYSE.

“PJT Welfare Plan” has the meaning set forth in Section 4.1.

“Replacement Award” has the meaning set forth in Section 5.1(a).

“Replacement Award Post-Separation Value” means, during the True-Up Measurement
Period (or, if applicable, a designated period within such True-Up Measurement
Period), the product of (x) the PJT VWAP during such applicable period and
(y) the number of shares of PJT Class A Shares or PJT LP Units, as applicable,
subject to a Replacement Award.

“Retained Personnel” means the individuals identified on Exhibit A.

“Retention Award” has the meaning set forth in Section 5.6.

“Separation” has the meaning set forth in the recitals.

“Separation Agreement” has the meaning set forth in the recitals.

“Severance Protections” has the meaning set forth in Section 2.2(b).

“Special Equity Award” means an equity award of deferred Blackstone Common Units
or Blackstone Holdings Units identified as a “Special Equity Award,” “Wealth
Accumulation Plan Award,” or “Star Award” and issued under the Blackstone Equity
Incentive Plan.

“Third Party Claim” shall have the meaning set forth in Section 7.4(b).

“Trading Day” means the period of time during any given calendar day, commencing
with the determination of the opening price on the NYSE and ending with the
determination of the closing price on the NYSE.

“True-Up Adjustment” has the meaning set forth in Section 5.2.

“True-Up Measurement Period” means the 180 calendar days following the Closing
Date, commencing with the first Trading Day after the Closing Date.

 

6



--------------------------------------------------------------------------------

“USERRA Leave” means a leave of absence in respect of which reemployment rights
are protected under the Uniformed Services Employment and Reemployment Rights
Act.

Section 1.2 References; Interpretation. Unless the context otherwise requires:

(a) references in this Agreement to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, Exhibits and Schedules
to, this Agreement;

(b) references in this Agreement to any time shall be to the then prevailing New
York City, New York time unless otherwise expressly provided herein; and

(c) references to an individual as an “Employee” are descriptive only and are
not necessarily intended to mean that an individual is in fact an employee of
any Party.

Section 1.3 Relation to Other Documents. To the extent there is any
inconsistency between this Agreement and the terms of another agreement
pertaining to the Separation that is the subject of this Agreement and such
inconsistency (i) arises in connection with or as a result of employment with or
the performance of services before or after the Separation for any member of the
Blackstone Group or PJT Group and (ii) relates to the allocation of Liabilities
attributable to the employment, service, termination of employment or
termination of service of all present or former Blackstone employees or PJT
Personnel or any of their dependents and beneficiaries (and any alternate payees
in respect thereof) and other service providers (including any individual who
is, or was or is determined to be an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker, or non-payroll worker or in any
other employment, non-employment, or retainer arrangement, or relationship with
any member of the Blackstone Group or the PJT Group), the terms of this
Agreement shall prevail.

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Assumption and Retention of Liabilities; Related Assets.

(a) Effective as of the Effective Time, except as otherwise expressly provided
for in this Agreement, Blackstone shall, or shall cause one or more members of
the Blackstone Group to, assume or retain, as applicable, and pay, perform,
fulfill and discharge, in due course in full:

(i) all Liabilities under all Blackstone Benefit Arrangements (other than PJT
Benefit Arrangements) which exist as of the Effective Time;

(ii) subject to Section 2.1(a)(iii) below, all Liabilities with respect to the
employment, service, termination of employment or termination of service (or
otherwise) of all (A) employees (other than PJT Personnel and Former PJT
Personnel) of any member of the Blackstone Group and their dependents and
beneficiaries (and any alternate payees in respect thereof) and (B) other
service providers (including any individual who is, or was, or is determined to
be an

 

7



--------------------------------------------------------------------------------

independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or non-payroll worker or in any other employment,
non-employment, or retainer arrangement, or relationship with any member of the
Blackstone Group), in each case to the extent such other service provider
Liability arose in connection with or as a result of the performance of services
for businesses other than the PJT Business before, at or after the Effective
Time or the performance of services for any member of the Blackstone Group
before the Effective Time;

(iii) all Liabilities with respect to the employment, service, termination of
employment or termination of service of Former PJT Personnel whose employment or
services with the Blackstone Group terminated prior to the Separation and other
Liabilities to Former PJT Personnel solely to the extent such Liabilities arose
out of, or were related to, events that occurred prior to the Separation, except
in each case to the extent such Liabilities are described on or arise out of
contracts set forth on Schedule 2.1(a)(iii) attached hereto; and

(iv) any other Liabilities or obligations expressly assigned to BX or any of its
Affiliates under this Agreement.

(b) Effective as of the Effective Time, except as otherwise expressly provided
for in this Agreement but notwithstanding the provisions of Section 2.1(a), PJT
LP shall, or shall cause one or more members of the PJT Group to, assume or
retain, as applicable, and pay, perform, fulfill and discharge, in due course in
full:

(i) all Liabilities under all PJT Benefit Arrangements;

(ii) all Liabilities set forth on Schedule 2.1(a)(iii) attached hereto and all
other Liabilities (other than with respect to Liabilities retained by the
Blackstone Group pursuant to Section 2.1(a)(iii)) with respect to the
employment, service, termination of employment or termination of service (or
otherwise) of (A) all PJT Personnel and their dependents and beneficiaries (and
any alternate payees in respect thereof) and (B) other service providers
(including any individual who is, or was, or is determined to be an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker or in any other employment, non-employment, or retainer
arrangement, or relationship with any member of the PJT Group), in each case to
the extent such Liability arose in connection with or as a result of the
performance of services for the PJT Business before, at or after the Effective
Time; and

(iii) any other Liabilities or obligations expressly assigned to PJT LP or any
of its Affiliates under this Agreement.

(c) From time to time after the Effective Time, the Parties shall promptly
reimburse one another, upon reasonable request of the Party requesting
reimbursement and the presentation by such Party of such substantiating
documentation as the other Party shall reasonably request, for the cost of any
obligations or Liabilities satisfied or assumed by the Party requesting
reimbursement or its Affiliates that are, or that have been made pursuant to
this Agreement, the responsibility of the other Party or any of its Affiliates.
Any such reimbursement shall be on a fair-market-value, arm’s-length basis.

 

8



--------------------------------------------------------------------------------

(d) Subject to Section 8.7, BX shall be the responsible party for preparing and
timely filing or causing to be prepared and timely filed all Employment Tax
Returns of any member of the Blackstone Group. BX shall be liable for all
Employment Taxes due on any such Employment Tax Return. BX, at its sole expense,
shall have exclusive control over the conduct and resolution of any audit,
litigation, contest, dispute, or other proceeding relating to Employment Taxes
of any member of the Blackstone Group.

(e) Subject to Section 8.7, PJT HoldCo shall be the responsible party for
preparing and timely filing or causing to be prepared and timely filed all
Employment Tax Returns of any member of the PJT Group with respect to periods
(or portions thereof) following the Closing Date. PJT HoldCo shall be liable for
all Employment Taxes due on any such Employment Tax Return. PJT HoldCo, at its
sole expense, shall have exclusive control over the conduct and resolution of
any audit, litigation, context, dispute, or other proceeding relating to
Employment Taxes of the PJT Group.

Section 2.2 Treatment of Cash Compensation and Severance Arrangements.

(a) For a period of at least twelve (12) months following the Effective Time,
PJT HoldCo shall, or shall cause a member of the PJT Group to, provide to each
PJT Personnel who remains employed during such period with (i) a base
salary/draw and annual cash bonus opportunity (expressed as a percentage of base
salary/draw) that are no less favorable in the aggregate (excluding guarantees)
than those provided to such PJT Personnel immediately before the Effective Time
and (ii) other compensation and employee benefits (excluding equity and/or
equity-based compensation) that are substantially similar in the aggregate to
those benefits provided to such PJT Personnel immediately before the Effective
Time. Without limiting the generality of the foregoing, PJT shall maintain the
Park Hill Bonus Plan in accordance with the terms of each Park Hill Bonus Plan.

(b) Until the first anniversary of the Effective Time, PJT HoldCo shall, or
shall cause a member of the PJT Group to, provide severance protections
described on Schedule A to PJT Personnel described on Schedule A (“Severance
Protections”). BX shall, or shall cause a member of the Blackstone Group to,
reimburse PJT in cash on a monthly basis for the PJT Group’s pre-tax costs of
providing the Severance Protections, including the employer portion of the
payroll tax obligations arising in connection with providing the Severance
Protections, whether paid as severance or pursuant to settlement of litigation
or potential litigation arising out of the termination of the employment of any
PJT Personnel identified on Schedule A; provided, that no reimbursement shall be
provided for (x) any termination of PJT Personnel that occurs after the first
anniversary of the Effective Time or (y) the value of any accelerated vesting of
equity or equity-based awards. To the extent PJT HoldCo, or any member of the
PJT Group, provides severance benefits to PJT Personnel identified on Schedule A
in amounts greater than, or to individuals not covered by, the Severance
Protections, BX will have no obligation to, or to cause a member of the
Blackstone Group to, reimburse PJT HoldCo, or any member of the PJT Group, for
such excess benefits unless otherwise approved in writing by Blackstone’s Global
Head of Human Resources.

 

9



--------------------------------------------------------------------------------

Section 2.3 Participation in Blackstone Benefit Arrangements. Except as
otherwise expressly provided for in this Agreement or as otherwise expressly
agreed to in writing between the Parties, (i) effective as of the Effective
Time, PJT HoldCo and each member of the PJT Group, to the extent applicable,
shall cease to be a Participating Company in any Blackstone Benefit Arrangement
and (ii) each PJT Participant, effective as of the Effective Time, shall cease
to participate in, be covered by, accrue benefits under, be eligible to
contribute to or have any rights under any Blackstone Benefit Arrangement except
to the extent of obligations that accrued before the Effective Time, which
obligations will remain a liability of the Blackstone Group unless expressly
assumed by the PJT Group pursuant to this Agreement), and Blackstone and PJT
HoldCo shall, or cause the applicable member of the PJT Group to, take all
necessary action to effectuate each such cessation.

Section 2.4 Service Recognition. Effective as of the Effective Time PJT HoldCo
shall, and shall cause each member of the PJT Group to, give each PJT Personnel
full credit for purposes of eligibility, vesting, determination of level of
benefits, and, to the extent applicable, benefit accruals and benefit subsidies
under any PJT Benefit Arrangement (other than under any equity-based plan or
arrangements covering grants made after the Effective Time to the extent not
otherwise expressly provided for herein or in any other agreement) for such
individual’s service with any member of the Blackstone Group or PJT Group or any
predecessor thereto prior to the Closing Date, to the same extent permitted by
Applicable Law and the terms of the applicable PJT Benefit Arrangements and to
the same extent such service was recognized by an applicable similar Blackstone
Benefit Arrangement immediately prior to the Closing Date; provided, that, such
service shall not be recognized to the extent such recognition would result in
the duplication of benefits. In addition, and without limiting the generality of
the foregoing provisions of this Section 2.4, (i) PJT HoldCo shall cause each
PJT Personnel to be immediately eligible to participate, without any waiting
time, in any and all PJT Benefit Arrangements to the extent coverage under the
PJT Benefit Arrangement is comparable to a Blackstone Benefit Arrangement in
which the PJT Personnel participated immediately before the Closing Date and
(ii) for purposes of each PJT Benefit Arrangement providing medical, dental,
pharmaceutical or vision benefits to any PJT Personnel, PJT HoldCo shall cause
all pre-existing condition exclusions and actively-at-work requirements of such
PJT Benefit Arrangement to be waived for such employee and his or her covered
dependents, except to the extent such conditions would not have been waived
under the comparable Blackstone Benefit Arrangement in which such employee
participated immediately prior to the Closing Date, and PJT HoldCo shall cause
any eligible expenses incurred by such employee and his or her covered
dependents during the portion of the plan year of the Blackstone Benefit
Arrangement ending on the date such employee’s participation in the
corresponding PJT Benefit Arrangement begins to be taken into account under such
PJT Benefit Arrangement for purposes of satisfying all deductible, coinsurance
and maximum out-of pocket requirements applicable to such employee and his or
her covered dependents for the applicable plan year as if such amounts had been
paid in accordance with the PJT Benefit Arrangement.

Section 2.5 No Acceleration of Benefits. Except as otherwise provided in this
Agreement, no provision of this Agreement shall be construed to create any
right, or accelerate vesting or entitlement, to any compensation or benefit
whatsoever on the part of any PJT Personnel or other former, current or future
employee of the Blackstone Group or PJT Group under any Benefit Arrangement of
the Blackstone Group or PJT Group.

 

10



--------------------------------------------------------------------------------

Section 2.6 Amendment Authority. Except as otherwise provided in this Agreement,
nothing in this Agreement is intended to prohibit any member of the Blackstone
Group, PJT Group or PJT Group from amending or terminating any employee benefit
plans, policies and compensation programs at any time on or after the Closing
Date.

Section 2.7 No Commitment to Employment or Benefits. Nothing contained in this
Agreement shall be construed (i) as a commitment or agreement on the part of any
person to continue employment with the Blackstone Group or the PJT Group or,
except as otherwise provided in this Agreement, (ii) as a commitment on the part
of the Blackstone Group or the PJT Group to continue the compensation or
benefits of any person for any period, (iii) to provide any recall or similar
rights to an individual on layoff or any type of Leave of Absence, (iv) to
establish, amend or modify any benefit plan or arrangement, or (v) to prevent
the PJT Group from terminating any employee for any reason. This Agreement is
solely for the benefit of the Blackstone Group and the PJT Group and, except to
the extent otherwise expressly provided herein, nothing in this Agreement,
express or implied, is intended to confer any rights, benefits, remedies,
obligations or Liabilities under this Agreement upon any Person, including any
PJT Personnel or other current or former employee, officer, director or
contractor of the Blackstone Group or the PJT Group, other than the Parties and
their respective successors and assigns.

Section 2.8 Certain Employment Transfers. BX shall, or shall cause one or more
members of the Blackstone Group to, cause each of the PJT Personnel to be
employed by a member of the PJT Group immediately before the Effective Time.

ARTICLE III

QUALIFIED DEFINED CONTRIBUTION PLANS

Section 3.1 Participation of PJT Personnel in the Blackstone Savings Plan;
Vesting. BX shall, or shall cause one or more members of the Blackstone Group
to, cause each PJT Personnel to become fully vested in such PJT Personnel’s
account balances under the Blackstone Savings Plan as of the date on which such
PJT Personnel ceases to be employed by the Blackstone Group (which, generally,
will be the Closing Date).

Section 3.2 PJT Savings Plan. Effective as of the Closing Date, PJT HoldCo
shall, or shall have caused one or more members of the PJT Group to, establish
or maintain a defined contribution savings plan or plans and related trust or
trusts intended to satisfy the requirements of Sections 401(a) and 401(k) of the
Code (such defined contribution savings plan or plans, the “PJT Savings Plan”).
PJT HoldCo shall, or shall cause one or more members of the PJT Group to, be
responsible for taking all necessary, reasonable, and appropriate action to
establish, maintain and administer the PJT Savings Plan so that it is qualified
under Section 401(a) of the Code, that it satisfies the requirements of
Section 401(k) of the Code and that the related trust thereunder is exempt under
Section 501(a) of the Code, and as soon as reasonably practicable following the
Closing Date PJT HoldCo shall, or shall cause one or more members of the PJT
Group to, take all steps reasonably necessary to obtain a favorable
determination from the IRS as to such qualification if one is not then
applicable to the PJT Savings Plan. PJT HoldCo shall, or shall cause one or more
members of the PJT Group to, be responsible for any and all Liabilities
(including Liability for funding) and other obligations with respect to the PJT
Savings Plan.

 

11



--------------------------------------------------------------------------------

Section 3.3 Transfer of Plan Assets and Liabilities. As soon as practicable
following the Effective Time, BX shall, or shall cause one or more members of
the Blackstone Group to, cause any and all accounts of PJT Personnel under the
Blackstone Savings Plan, and the value of the assets attributable to such
accounts, to be transferred to the PJT Savings Plan in a “transfer of assets or
liabilities” in accordance with Section 414(l) of the Code. BX shall, or shall
cause one or more members of the Blackstone Group to, effectuate at least one
subsequent transfer no later than seven (7) months following the Effective Time
with respect to any individuals who become PJT Personnel after the Effective
Time. The assets to be transferred shall be transferred in-kind (except as a
third-party administrator may otherwise require), including as applicable in the
form of promissory notes evidencing plan loans. PJT HoldCo shall cause the
administrator of, and the trustee of the trust established under, the PJT
Savings Plan to accept such transfer, subject to Applicable Law. Prior to the
transfer, BX and PJT HoldCo or their respective Affiliates shall notify the IRS
of the transfer by timely filing Forms 5310-A, to the extent such filings are
required.

ARTICLE IV

HEALTH AND WELFARE PLANS

Section 4.1 Health and Welfare Plan Participation. Effective as of the Closing
Date, PJT HoldCo shall, or shall cause an Affiliate to, establish or maintain
health and welfare plans for the benefit of PJT Personnel (collectively, the
“PJT Welfare Plans”).

Section 4.2 Reimbursement Account Plans. Effective as of the Closing Date PJT
HoldCo shall, or shall have caused one or more members of the PJT Group to, have
established a health and dependent care reimbursement account plan (the “PJT
Reimbursement Account Plan”) with features substantially similar to those
contained in the Blackstone Administrative Services Partnership LP Health and
Welfare Plan (or any successor thereto) as in effect immediately prior to the
Closing Date (the “Blackstone Reimbursement Account Plan”). PJT shall assume
responsibility for administering under the PJT Reimbursement Account Plan all
reimbursement claims of PJT Personnel incurred in the calendar year in which the
Closing Date occurs, whether such claims arose before, on and after the Closing
Date. No more than forty-five (45) calendar days following the Closing Date (or
such later time as mutually agreed by BX and PJT HoldCo), (A) BX shall, or shall
cause one or more members of the Blackstone Group to, cause to be transferred to
PJT HoldCo, or such member of the PJT Group as PJT HoldCo designates, an amount
in cash, cash-like securities or other cash equivalents equal to the excess, if
any, of all contributions to the Blackstone Reimbursement Account Plan made with
respect to the calendar year in which the Closing occurs (and, if the transfer
occurs in any calendar year before April 1, the preceding calendar year) by or
on behalf of any PJT Personnel prior to the Closing Date over the amount
previously distributed to the PJT Personnel under the Blackstone Reimbursement
Account Plan for the calendar year in which the Closing occurs (and, if the
transfer occurs in any calendar year before April 1, the preceding calendar
year), and (B) PJT HoldCo shall cause to be transferred to BX, or such member of
the Blackstone Group as BX designates, an amount in cash, cash-like securities
or other cash equivalents equal to the excess, if any, of the amount previously
distributed

 

12



--------------------------------------------------------------------------------

to the PJT Personnel under the Blackstone Reimbursement Account Plan for the
calendar year in which the Closing occurs (and, if the transfer occurs in any
calendar year before April 1, the preceding calendar year) over all
contributions to the Blackstone Reimbursement Account Plan made with respect to
the calendar year in which the Closing occurs (and, if the transfer occurs in
any calendar year before April 1, the preceding calendar year) by or on behalf
of any PJT Personnel prior to the Closing Date.

Section 4.3 Certain Liabilities.

(a) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance, BX shall, or shall cause one or
more members of the Blackstone Group to, timely pay all premiums in respect of
coverage of PJT Personnel who participated in Blackstone Benefit Arrangements in
respect of the period through the Closing Date, and PJT HoldCo Welfare Plans
shall maintain Liability in respect of any and all claims of PJT Personnel that
are incurred under such plans.

(b) Self-Insured Benefits. With respect to employee welfare and fringe benefits
that are provided on a self-insured basis, (i) BX shall, or shall cause one or
more members of the Blackstone Group to, fully perform, pay and discharge, under
the Blackstone Welfare Plans, all claims of PJT Personnel that are incurred
under such plans through the Closing Date and (ii) PJT HoldCo shall, or shall
cause one or more members of the PJT Group to, fully perform, pay and discharge,
under the PJT Welfare Plans, after the Closing Date, all claims of PJT Personnel
that are incurred on or after the Closing Date. For purposes of this
Section 4.3(b), a claim or Liability is deemed to be incurred: with respect to
medical, dental, vision and/or prescription drug benefits, upon the rendering of
health services giving rise to such claim or Liability; with respect to life
insurance, accidental death and dismemberment and business travel accident
insurance, upon the occurrence of the event giving rise to such claim or
Liability; and with respect to disability benefits, upon the date of an
individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or Liability.

Section 4.4 Time-Off Benefits. PJT HoldCo shall credit (or continue to credit)
or cause to be credited (or cause to continue to be credited) each PJT Personnel
as of the Closing Date with the amount of accrued but unused vacation time, paid
time off and other time-off benefits as such PJT Personnel had with BX as of
immediately prior to the Closing Date.

ARTICLE V

EQUITY AND INCENTIVE COMPENSATION AWARDS

Section 5.1 Treatment of Blackstone Equity Awards of PJT Personnel.

(a) Immediately following the Effective Time, except as otherwise agreed in
writing between BX and an award holder, fifty percent (50%) of each outstanding
unvested Blackstone Equity Award held by PJT Personnel, other than any such
unvested Blackstone Equity Award which is scheduled to vest within 180 calendar
days following the Effective Time, will be converted and cancelled (each, a
“Converted Blackstone Award”) and replaced by a comparable

 

13



--------------------------------------------------------------------------------

equity award in accordance with this Agreement (a “Replacement Award”). Such
Replacement Award will be (ii) an award of PJT RSUs for each Converted
Blackstone Award denominated in Blackstone Common Units and (ii) denominated in
PJT LP Units for each Converted Blackstone Award denominated in Blackstone
Holdings Units. The number of shares of PJT Class A Shares or PJT LP Units, as
applicable, subject to each Replacement Award will be equal to a quotient, the
numerator of which is equal to the product of (x) the number of Blackstone
Common Units or Blackstone Holdings Units, as applicable, subject to the
Converted Blackstone Award and (y) the Blackstone VWAP for the twenty
(20)-Trading Day period ended on August 14, 2015, and the denominator of which
is the PJT Per-Share TEV. The Replacement Award will be subject to identical
vesting and settlement terms as those that applied to such Converted Blackstone
Award immediately before the Effective Time; provided, that any vesting
conditions and settlement based on continued service to Blackstone or its
Affiliates will be based on continued service to PJT HoldCo or its Affiliates.

(b) The portion of any Blackstone Equity Award held by PJT Personnel that is not
a Converted Blackstone Award will remain a Blackstone Equity Award (the “PJT
Personnel Retained Blackstone Equity Award”). Each PJT Personnel Retained
Blackstone Equity Award, except as otherwise agreed in writing between BX and an
award holder, either (i) will be adjusted to reflect the value of a distribution
of PJT Class A Shares or PJT LP Units or (ii) will receive a distribution from
BX of PJT Class A Shares or PJT LP Units, in each case, in connection with the
transactions contemplated hereby in accordance with the terms of the Blackstone
Equity Incentive Plan, as determined by BX.

Section 5.2 True-Up of Replacement Awards. If during every full twenty-Trading
Day period within the True-Up Measurement Period, the Replacement Award
Post-Separation Value is less than the Converted Blackstone Award
Post-Separation Value during the applicable twenty-Trading Day period, then the
Replacement Award holder will be credited with an adjustment to such Replacement
Award (a “True-Up Adjustment”). The True-Up Adjustment, if applicable, will
provide the holder of a Replacement Award with the right to receive equity or a
cash payment based on the excess, if any (the “True-Up Value”), of (x) the
Converted Blackstone Award Post-Separation Value for the last 20 Trading Days of
the True-Up Measurement Period over (y) the value of the Replacement Award
Post-Separation Value for the last 20 Trading Days of the True-Up Measurement
Period. The True-Up Adjustment will be payable by BX and settled in cash,
Blackstone Common Units, or PJT Class A Shares, as determined by BX in its sole
discretion as soon as practicable following the True-Up Measurement Period. If
the True-Up Adjustment is settled in Blackstone Common Units or PJT Class A
Shares, the Replacement Award holder will receive a number of units or shares,
as applicable, with a value equal to the True-Up Value using the Blackstone VWAP
or PJT VWAP, as applicable, during the last 20 Trading Days of the True-Up
Measurement Period. The True-Up Adjustment will be subject to such other terms
and conditions as determined by BX in its sole discretion after consultation
with PJT HoldCo. For the avoidance of doubt, a holder of a Replacement Award
that is forfeited prior to the end of the True-Up Measurement Period will not be
entitled to receive a True-Up Adjustment in respect of such Replacement Award.

Section 5.3 Forfeiture of Replacement Awards. On the tenth (10th) Business Day
following the end of the each fiscal quarter, PJT HoldCo or one of its
Affiliates will pay to BX or one its Affiliates an amount equal to the product
of (x) the number of Replacement Award

 

14



--------------------------------------------------------------------------------

shares or units forfeited during the preceding fiscal quarter and (y) the twenty
(20)-Trading Day PJT VWAP immediately preceding and including the last day of
the preceding fiscal quarter (the “Forfeited Replacement Award Reimbursement”).
The Forfeited Replacement Award Reimbursement will be paid in cash or in PJT
Class A Shares, at the election of PJT HoldCo. For the avoidance of doubt, PJT
HoldCo will not reimburse BX for the value of any forfeited True-Up Adjustment
or any forfeited Replacement Award which corresponds to a Converted Blackstone
Award that was granted with respect to the 2014 calendar year pursuant to the
Blackstone Bonus Deferral Plan. PJT Holdco shall promptly notify Blackstone upon
the termination of services of any PJT Personnel resulting in a forfeited
Replacement Award.

Section 5.4 Change of Control; Separation from Service. For the avoidance of
doubt, (i) the Separation shall not constitute a “Change of Control” under the
Blackstone Equity Plan or the Blackstone Bonus Deferral Plan (or their
respective underlying documents) and (ii) the transfer of employment and
services by a holder of Blackstone Equity Awards from BX and its Affiliates to
PJT HoldCo and its Affiliates (and the Separation) shall not constitute a
“separation of service” (to the extent not otherwise prohibited by applicable
law) for purposes of the Blackstone Equity Plan or the Blackstone Bonus Deferral
Plan (or their respective underlying award agreements).

Section 5.5 New PJT Equity Plan. No later than the Effective Time, PJT shall
adopt a plan that will provide equity-based awards (including, without
limitation, the Replacement Awards) to PJT Personnel (the “New PJT Equity
Plan”). The New PJT Equity Plan shall be approved by the shareholders of PJT
HoldCo prior to the Effective Time.

Section 5.6 Retention Awards. At the Effective Time, BX shall, or shall cause
one or more members of the Blackstone Group to, cause PJT HoldCo, in
consultation with the Founder, to issue to PJT Personnel retention awards in the
form of PJT Class A Shares, PJT LP Units, and cash-based awards (collectively,
the “Retention Awards”) on such terms as set forth on Schedule B-1 hereto, with
the form of equity and amount of such award for each recipient as specified on
Schedule B-2.

Section 5.7 Savings Clause. The Parties hereby acknowledge that the provisions
of this ARTICLE V are intended to achieve certain Tax, legal and accounting
objectives and, in the event such objectives are not achieved, the Parties agree
to negotiate in good faith regarding such other actions that may be necessary or
appropriate to achieve such objectives.

Section 5.8 SEC Registration. As soon as practicable following the Effective
Time, PJT HoldCo shall prepare and file with the SEC a registration statement on
Form S-8 (or another appropriate form) registering under the Securities Act the
offering of at least a number of PJT Class A Shares issuable under the New PJT
Equity Plan. PJT HoldCo shall keep such registration statement effective (and
maintain the current status of the prospectus required thereby) for so long as
any PJT Class A Shares issued pursuant to this ARTICLE V remain outstanding.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL COMPENSATION MATTERS

Section 6.1 Workers’ Compensation Liabilities. Effective as of the Closing Date,
PJT HoldCo shall, or shall cause one or more members of the PJT Group to, assume
all Liabilities for PJT Personnel related to any and all workers’ compensation
claims and coverage, whether arising under any law of any state, territory, or
possession of the U.S. or the District of Columbia, and arising after the
Closing Date (the “Workers’ Compensation Liabilities”), and PJT HoldCo shall, or
shall cause one or more members of the PJT Group to, be fully responsible for
the administration of all such claims; provided, however, if the event giving
rise to a workers’ compensation claim occurs over a period both preceding and
following the Closing Date, the claim shall be jointly covered under the
applicable plans of PJT Holdco and BX and equitably apportioned between them in
accordance with Applicable Law or the applicable plan documents. If no member of
the PJT Group is able to assume any Workers’ Compensation Liabilities or the
administration of any related claim because of the operation of applicable state
law or for any other reason, BX shall, or shall cause one or more members of the
Blackstone Group to, retain such Liabilities and PJT HoldCo shall, or shall
cause one or more members of the PJT Group to, reimburse and otherwise fully
indemnify BX and all members of the Blackstone Group for all Workers’
Compensation Liabilities, including the costs of administering the plans,
programs or arrangements under which any such Liabilities have accrued or
otherwise arisen.

Section 6.2 Code Section 409A. Notwithstanding anything in this Agreement to the
contrary (including the treatment of supplemental and deferred compensation
plans, outstanding long-term incentive awards and annual incentive awards as
described herein), the Parties agree to negotiate in good faith regarding the
need for any treatment different from that otherwise provided herein to ensure
that the treatment of such supplemental or deferred compensation or long-term
incentive award, annual incentive award or other compensation does not cause the
imposition of a Tax under Section 409A of the Code. In no event, however, will
any Party be liable to another in respect of any Taxes imposed under
Section 409A of the Code. For the avoidance of doubt, the transfer of employment
and services by a holder of Blackstone Equity Awards from BX and its Affiliates
to PJT HoldCo and its Affiliates (and the Separation) on or prior to the
Effective Date shall not be intended to constitute a “separation of service” for
purposes of Section 409A of the Code.

Section 6.3 Certain Payroll and Annual Cash Incentive Matters.

(a) Post-Distribution Payroll for Pre-Distribution Service. Subject to
Section 9.15, in the case of each PJT Personnel, the employer of such individual
as of immediately before the Closing Date shall be responsible for paying (and
the W-2 and other payroll reporting obligations for) the payroll amount due to
such individual for the payroll period (or portion thereof) ending on the
Closing Date.

 

16



--------------------------------------------------------------------------------

(b) Annual Cash Incentives. At the Effective Time, except as set forth below
with respect to partners and non-U.S. based employees (and subject to BX’s
payment obligations to PJT HoldCo as set forth below), PJT HoldCo shall, or
shall cause one or more members of the PJT Group to, assume responsibility for
making payments to PJT Personnel in respect of their annual incentive
arrangements (“Bonus Arrangements”). BX and PJT HoldCo shall satisfy their
respective obligations with respect to the Bonus Arrangements as follows:

(i) Bonus Payments to Employees. PJT HoldCo, or one or more members of the PJT
Group, shall pay the Bonus Arrangements in respect of 2015 to PJT Personnel who
are employees (and not partners) no later than 75 calendar days following the
Effective Date (the “PJT NPP Bonus Payment Date”). On the day immediately
preceding the PJT NPP Bonus Payment Date, BX shall, or shall cause one or more
members of the Blackstone Group to pay PJT HoldCo an amount equal to the cash
portion of any Bonus Arrangements accrued to such PJT Personnel as of the
Effective Date (the “NPP Accrued Bonuses”); provided, that the foregoing shall
not apply with respect to PJT Personnel who are employees (and not partners)
located in a jurisdiction other than the United States, and instead, on the PJT
NPP Bonus Payment Date, BX shall, or shall cause one or more members of the
Blackstone Group to pay such PJT Personnel an amount equal to the cash portion
of any Bonus Arrangements accrued to such PJT Personnel as of the Effective Date
in satisfaction of BX’s Bonus Arrangement obligations with respect to such
individuals.

(ii) Bonus Payments to Partners. (A) PJT HoldCo, or one or more members of the
PJT Group, shall pay the Bonus Arrangements in respect of the period in 2015
following the Effective Date to PJT Personnel who are partners (and not
employees) no later than such time as Bonus Arrangements are typically paid by
the PJT Group to such PJT Personnel in the ordinary course of business (the “PJT
Partner Payment Date”); and (B) on the PJT Partner Payment Date, BX shall, or
shall cause one or more members of the Blackstone Group to, pay to such PJT
Personnel an amount equal to the cash portion of any Bonus Arrangements accrued
to such PJT Personnel as of the Effective Date (the “Partner Accrued Bonuses”
and together with the NPP Accrued Bonuses, the “Accrued Bonuses”) in
satisfaction of BX’s Bonus Arrangement obligations with respect to such
individuals.

(iii) Certain Adjustments; Treatment of Non-Cash Bonuses. Subject to BX’s
consent (such consent not to be unreasonably withheld), in the event that due to
subsequent developments or events occurring following the Effective Time,
including, without limitation, an increase in the levels of compensation in the
investment banking industry, there is a material increase in bonuses actually
paid to such PJT Personnel above the levels anticipated by the Accrued Bonuses,
BX shall be obligated to pay to PJT HoldCo its pro rata portion of such
incremental increase based on the portion of the calendar year prior to the
Effective Time. On the Effective Date, with respect to any portion of the
Accrued Bonuses which is deferred compensation or would have been denominated in
Blackstone Common Units or Blackstone Holdings Units pursuant to the terms of
the Blackstone Bonus Deferral Plan (the “Non-Cash Portion”), BX shall, or shall
cause one or more members of the Blackstone Group to, pay to PJT Holdco or such
member of the PJT Group as PJT HoldCo designates an amount in cash equal to the
Non-Cash Portion of the Accrued Bonuses. Payment of Bonus Arrangements in
respect of 2015 shall be made in accordance with the terms set forth on Schedule
8.7.

 

17



--------------------------------------------------------------------------------

Section 6.4 Tax Benefits. If any member of the PJT Group actually realizes a
cash benefit (including a reduction in payments under the Tax Receivable
Agreement or a reduction in cash Taxes otherwise payable) as a result of (i) any
True-Up Adjustment (including, without limitation, in connection with the
receipt, vesting or delivery of any cash, equity or other property as a result
of such True-Up Adjustment), (ii) any PJT Personnel Retained Blackstone Equity
Award (including, without limitation, in connection with the receipt, vesting or
delivery of any cash, equity or other property pursuant to the foregoing) or
(iii) the payment (whether by a member of the Blackstone Group or the PJT Group)
of any Accrued Bonuses (including, without limitation, in connection with the
receipt, vesting or delivery of any cash, equity or other property attributable
to the cash or Non-Cash Portion of any Accrued Bonuses), then PJT HoldCo shall
pay the net amount of such cash benefit or such reduction in Taxes to BX (or
such member of the Blackstone Group as BX designates). Any such payments shall
be made on an annual basis within 9 months following the end of the relevant
taxable period in which the applicable member of the PJT Group actually realized
such cash benefit or such reduction in Taxes and shall be net of the tax costs
on income, if any, to any member of the PJT Group resulting from the payments
made by BX in connection with any of its foregoing obligations. PJT HoldCo shall
cooperate (and shall cause other members of the PJT Group to cooperate) with
BX’s reasonable requests in determining the amount of any cash benefit or
reduction in Taxes that could give rise to a payment under this Section 6.4.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification. The Parties acknowledge that any claim for
indemnification, whether or not based upon, attributable to, resulting from or
arising under this Agreement shall be subject to and made in accordance with
Article VIII (Indemnification) of the Separation Agreement.

ARTICLE VIII

GENERAL AND ADMINISTRATIVE

Section 8.1 Sharing of Information. To the extent permitted by Applicable Law,
BX and PJT HoldCo shall provide to each other and their respective agents and
vendors all Information (other than attorney-client privileged Information or
attorney work product) as the other may reasonably request to enable the
requesting Party to defend or prosecute claims, to administer efficiently and
accurately each of its Benefit Arrangements (including in connection with audits
or other proceedings maintained by any Governmental Authority), to facilitate
the treatment of equity awards and compensation matters as contemplated under
this Agreement, to timely and accurately comply with and report under Section 14
of the Securities Exchange Act of 1934, as amended and the Code, to determine
the scope of, as well as fulfill, all of its other

 

18



--------------------------------------------------------------------------------

obligations under this Agreement, and otherwise to comply with provisions of
Applicable Law. Such Information shall, to the extent reasonably practicable, be
provided in the format and at the times and places requested, but in no event
shall the Party providing such Information be obligated to incur any
out-of-pocket expenses not reimbursed by the Party making such request or make
such Information available outside of its normal business hours and premises.
Any Information shared or exchanged pursuant to this Agreement shall be subject
to the confidentiality requirements set forth in ARTICLE IX of the Separation
Agreement; provided, that, notwithstanding anything in such ARTICLE IX and
without otherwise limiting the provisions of such ARTICLE IX, each of the
Parties shall comply with any requirement of Applicable Law in regard to the
confidentiality of the Information (whether relating to employee records or
otherwise) that is shared with another Party in accordance with this
Section 8.1. The Parties also hereby agree to enter into any business associate
agreements that may be required for the sharing of any Information pursuant to
this Agreement to comply with the requirements of HIPAA. The Parties shall use
their best efforts to secure consents or authorizations from employees, former
employees and their respective dependents to the extent required to permit the
Parties to share Information as contemplated in this Section 8.1.

Section 8.2 Reasonable Efforts/Cooperation. Each of the Parties shall use
commercially reasonable efforts (subject to, and in accordance with Applicable
Law) to be take promptly, or cause to be taken promptly, all actions, and to do
promptly, or cause to be done promptly, and to assist and cooperate with the
other Parties in doing, all things reasonably necessary, proper or advisable
under Applicable Laws or contractual obligations to carry out the intent and
purposes of this Agreement, including, without limitation, adopting plans or
plan amendments and facilitating the treatment of equity awards and compensation
matters as contemplated under this Agreement. Each of the Parties shall
cooperate fully on any issue relating to the transaction contemplated by this
Agreement for which the other Party seeks a determination letter or private
letter ruling from the IRS, an advisory opinion from the Department of Labor or
any other filing, consent or approval with respect to or by a Governmental
Authority.

Section 8.3 Effect on Employment. Without limiting Section 2.3 or Section 2.4,
except as expressly provided in this Agreement, the mere occurrence of the
Separation shall not cause any employee to be deemed to have incurred a
termination of employment which entitles such individual to the commencement of
benefits under any of the Blackstone Benefit Arrangements (provided that PJT
Personnel may become eligible for a distribution from the Blackstone Savings
Plan in accordance with the terms of such plan).

Section 8.4 Consent of Third Parties. If any provision of this Agreement is
dependent on the Consent of any third party and such Consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision (as applicable) in a mutually satisfactory manner.

Section 8.5 Access to Employees. On and after the Closing Date, BX and PJT
HoldCo shall, and shall cause each of their respective Affiliates to, use their
best efforts to make available to each other those of their employees who may
reasonably be needed in order to defend or prosecute any legal or administrative
Action (other than a legal action between or among any of

 

19



--------------------------------------------------------------------------------

the Parties) to which any employee, director or Benefit Arrangement of the
Blackstone Group or PJT Group is a party and which relates in any way to their
respective employment or to their respective Benefit Arrangements prior to the
Closing Date. The Party to whom an employee is made available in accordance with
this Section 8.5 shall pay or reimburse the other Party for all reasonable,
pre-approved expenses which may be incurred by such employee in connection
therewith, including all reasonable travel, lodging, and meal expenses, but
excluding any amount for such employee’s time spent in connection herewith.

Section 8.6 Beneficiary Designation/Release of Information/Right to
Reimbursement. Without limiting the provisions of Section 2.7 or other
provisions of this Agreement, to the extent permitted by Applicable Law and
except as otherwise provided for in this Agreement, all beneficiary
designations, authorizations for the release of Information and rights to
reimbursement made by or relating to PJT Personnel under Blackstone Benefit
Arrangements shall be transferred to and be in full force and effect under the
corresponding PJT Benefit Arrangements until such beneficiary designations,
authorizations or rights are replaced or revoked by, or no longer apply, to the
relevant PJT Personnel.

Section 8.7 Certain Compensation Arrangements. Without limiting the generality
of this Article VIII, the Parties shall cooperate in good faith and share
information to implement and administer the terms of the Replacement Awards, the
PJT Personnel Retained Blackstone Equity Awards, the True-Up Adjustment, the
Retention Awards and the Bonus Arrangements and any other applicable
arrangements, in each case, as contemplated under the terms of this Agreement
and as further set forth in Schedule 8.7 attached hereto, in order to facilitate
the Parties’ respective obligations to each other and to the PJT Personnel.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Entire Agreement. This Agreement, including the Exhibits and
Schedules, and the Separation Agreement, including any related annexes,
schedules and exhibits, as well as any other agreements and documents referred
to herein and therein, shall together constitute the entire agreement between
the Parties with respect to the subject matter hereof and thereof and shall
supersede all prior negotiations, agreements and understandings of the Parties
of any nature, whether oral or written, with respect to such subject matter. In
the event of any conflict between the terms and conditions of the body of this
Agreement and the terms and conditions of any Schedule or Exhibit, the terms and
conditions of such Schedule or Exhibit shall control, unless specifically
provided otherwise in this Agreement.

Section 9.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

20



--------------------------------------------------------------------------------

Section 9.3 Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.4 Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed given if delivered
personally, transmitted by facsimile or e-mail (and confirmed), mailed by
registered or certified mail with postage prepaid and return receipt requested,
or sent by commercial overnight courier, courier fees prepaid (if available;
otherwise, by the next best class of service available), to the parties at the
following addresses:

 

  (a)    If to any member of the PJT Group:      PJT Partners Inc.      280 Park
Avenue      16th FloorNew York, NY 10017      Attn: Ji-Yeun Lee; Jim Cuminale  
   E-mail: jyl@pjtpartners.com; cuminale@pjtpartners.com      with a copy to
(which shall not constitute notice):      Weil, Gotshal & Manges LLP      767
Fifth Avenue      New York, NY 10153      Attn: Barry Wolf, Esq.; Michael
Aiello, Esq.      Facsimile: (212) 310-8007      Email:   Barry.Wolf@weil.com;  
     Michael.Aiello@weil.com   (b)    If to any member of the Blackstone Group:
     The Blackstone Group L.P.      345 Park Avenue      New York, NY 10154     
Attn: John Finley; Michael Chae      Facsimile: (212) 583-5749      E-mail:  
John.Finley@blackstone.com        Chae@blackstone.com      with a copy to (which
shall not constitute notice):     

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

    

Attn: Gregory T. Grogan, Esq.

Facsimile: (212) 455-2502

     E-mail:   ggrogan@stblaw.com

 

21



--------------------------------------------------------------------------------

or to such other Person or address as any party shall specify in notice by
writing to the other parties in accordance with this Section 9.4. All such
notices or other communications shall be deemed to have been received on the
date of the personal delivery or delivery by e-mail (if confirmed) or facsimile
(if delivery confirmation is received), or, on the third Business Day after the
mailing or dispatch thereof; provided that notice of change of address shall be
effective only upon receipt.

Section 9.5 Amendments; Waivers and Consents.

(a) This Agreement may be amended except by an instrument or instruments in
writing signed and delivered on behalf of the Blackstone Parties, PJT HoldCo and
PJT LP. At any time prior to the Effective Time, any party hereto which is
entitled to the benefits hereof may (i) extend the time for the performance of
any obligations or other acts of the other parties, (ii) waive any inaccuracy in
the representations and warranties of any other party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements of any other party or conditions contained herein. Any agreement on
the party of a party hereto to any such extension or waiver shall be valid only
with respect to the party agreeing to such extension or waiver and only if set
forth in an instrument in writing, signed and delivered on behalf of such party.

(b) The failure of any Party to require strict performance by the other Party of
any provision in this Agreement will not waive or diminish that Party’s right to
demand strict performance thereafter of that or any other provision hereof. Any
consent required or permitted to be given by any Party to the other Parties
under this Agreement shall be in writing and signed by the Party giving such
consent and shall be effective only against such party (and its Group).

Section 9.6 Termination. This Agreement shall terminate without further action
at any time before the Closing upon termination of the Separation Agreement. If
terminated, no Party shall have any Liability of any kind to the other Party or
any other Person on account of this Agreement, except as provided in the
Separation Agreement.

Section 9.7 No Third-Party Beneficiaries. Except (i) as provided in Article VII
with respect to indemnification of Indemnitees, which is intended to benefit and
be enforceable by the Persons specified therein as Indemnitees and (ii) as
specifically provided herein, this Agreement is solely for the benefit of the
Parties and does not confer on third parties (including any employees of any
member of the Blackstone Group or the PJT Group) any remedy, claim,
reimbursement, claim of action or other right in addition to those existing
without reference to this Agreement.

Section 9.8 Assignability; Binding Effect. This Agreement is not assignable by
any Party without the prior written consent of the other Parties and any attempt
to assign this Agreement without such consent shall be void and of no effect.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

 

22



--------------------------------------------------------------------------------

Section 9.9 Construction; Interpretation. Titles and headings to sections herein
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement. Whenever
required by the context, any pronoun used in this Agreement or the Schedules and
Exhibits hereto shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns, pronouns and verbs shall include the
plural and vice versa. Reference to any agreement, document, or instrument means
such agreement, document or instrument as amended or otherwise modified from
time to time in accordance with the terms thereof, and if applicable hereof.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The Parties have participated
jointly in the negotiation and drafting of this Agreement. This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.

Section 9.10 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 9.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

Section 9.12 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership, joint venture or joint employer relationship
between or among the Parties, it being understood and agreed that no provision
contained herein, and no act of the Parties, shall be deemed to create any
relationship between or among the Parties other than the relationship set forth
herein.

Section 9.13 Subsidiaries. BX shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any member of the Blackstone Group. PJT HoldCo shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any member of the PJT Group.

Section 9.14 Dispute Resolution. Any controversy, dispute or claim arising out
of, in connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby or thereby shall be subject to the dispute resolutions
procedures set forth in Article IX of the Separation Agreement.

 

23



--------------------------------------------------------------------------------

Section 9.15 Payroll and Related Taxes. With respect to the PJT Personnel who
were employees of a member of the Blackstone Group immediately prior to the
Effective Time, the parties shall cause their respective Affiliates to (to the
extent permitted by applicable Law and practicable) (a) treat the applicable
member of the PJT Group as a “successor employer” and the applicable member of
the Blackstone Group as a “predecessor,” within the meaning of Sections
3121(a)(1) and 3306(b)(1) of the Code, to the extent appropriate, for purposes
of Taxes imposed under the United States Federal Insurance Contributions Act, as
amended (“FICA”), or the United States Federal Unemployment Tax Act, as amended
(“FUTA”) and (b) file tax returns, exchange wage payment information, and report
wage payments made by the respective predecessor and successor employer on IRS
Forms W-2 or similar earnings statements to such PJT Personnel for the tax year
in which the Effective Time occurs, in a manner provided in Section 4.02(1) of
Revenue Procedure 2004-53. For the avoidance of doubt, the collection of payroll
taxes under FICA and FUTA for the tax year during which the Effective Time
occurs will not restart upon or following the Effective Time with respect to the
PJT Personnel who were employees of a member of the Blackstone Group immediately
prior to the Effective Time.

[Remainder of this page intentionally left blank.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE BLACKSTONE GROUP L.P. By:  

Blackstone Group Management L.L.C., as

general partner

By:  

/s/ John G. Finley

  Name:   John G. Finley   Title:   Chief Legal Officer BLACKSTONE HOLDINGS I
L.P. By:   Blackstone Holdings I/II GP Inc., as general partner By:  

/s/ John G. Finley

  Name:   John G. Finley   Title:   Chief Legal Officer PJT PARTNERS INC. By:  

/s/ Michael S. Chae

  Name:   Michael S. Chae   Title:   Chief Financial Officer PJT PARTNERS
HOLDINGS LP By:   New Advisory GP L.L.C., as general partner By:   Blackstone
Holdings I L.P., as sole member By:   Blackstone Holdings I/II GP Inc., as
general partner By:  

/s/ John G. Finley

  Name:   John G. Finley   Title:   Chief Legal Officer



--------------------------------------------------------------------------------

PJT PARTNERS HOLDINGS LP BY:   PJT Partners Inc., its general partner By:  

/s/ Michael S. Chae

  Name:   Michael S. Chae   Title:   Chief Financial Officer NEW ADVISORY GP
L.L.C. By:   Blackstone Holdings I L.P., as sole member By:   Blackstone
Holdings I/II GP Inc., as general partner By:  

/s/ John G. Finley

  Name:   John G. Finley   Title:   Chief Legal Officer PJT CAPITAL LP By:  

/s/ James Cuminale

Name:   James Cuminale Title:   Authorized Signatory PJT MANAGEMENT, LLC By:  

/s/ James Cuminale

  Name:   James Cuminale   Title:   Authorized Signatory